In re Holloway, Allen; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “K”, No. 89-2449; to the Court of Appeal, Fourth Circuit, No. 89CW-0238.
*1380Granted. The case is remanded to the Court of Appeal for it to remand to the district court. The inmate is not to be denied access to the courts because of the lack of a notary unless notaries are available to the inmate. Until notaries are made available the rule requiring notarizing for inmates pleadings is suspended.
COLE, J., would deny the writ.